 



EXHIBIT 10.36
AMENDMENT No. 1 TO
CELL LINE COLLABORATION AND LICENSE AGREEMENT
THIS AMENDMENT NO. 1 (this “Amendment”), dated as of January 1, 2006 (the
“Effective Date”), by and between Athersys, Inc, a Delaware corporation having
its principal offices at 3201 Carnegie Avenue, Cleveland, Ohio 44115
(“Athersys”), and Bristol-Myers Squibb Company, a Delaware corporation having
offices at Route 206 and Province Line Road, Princeton, New Jersey 08543
(“BMS”). Athersys and BMS may be referred to herein individually as a “Party”
and collectively as the “Parties.”
RECITALS
     A. Athersys and BMS are parties to the Cell Line Collaboration and License
Agreement, dated as of July 1, 2002 (the “Agreement”), whereby BMS has engaged
Athersys to create a designated minimum number of cell lines over a three-year
period using Athersys’ proprietary RAGE-VT technology, and to obtain license
rights to use such cell lines for internal research, development and
commercialization of pharmaceutical products (“Subject Matter”).
     B. The Parties desire to amend the Agreement to acknowledge that BMS has
fulfilled its obligation to propose and accept a minimum number of RAGE VT cell
lines under the Agreement.
     C. Concurrently with the execution of this Amendment, the Parties are
entering into a new collaboration agreement (the “Extended Collaboration and
License Agreement”) to provide for the creation of additional, new RAGE-VT cell
lines by Athersys for BMS’ use, and the providing of such new cell lines will be
governed by the new collaboration agreement.
NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement, the Parties agree as follows:

  1.   As of the Effective Date of this Amendment and upon execution of the
Extended Collaboration and License Agreement, the Parties acknowledge and agree
that BMS has fulfilled all of its obligations to nominate and accept a minimum
number of Collaboration Cell Lines over the three (3) year period as set forth
in Section 2.1(d) of the Agreement.     2.   This Amendment and the Agreement
constitute the entire agreement of the Parties with respect to the subject
matter hereof and thereof and supersedes all prior agreements and undertakings,
both written and oral, with respect to the subject matter hereof and thereof.  
  3.   Except as specifically stated herein, all other terms and conditions of
the Agreement remain unchanged, and any capitalized term which is not defined in

 



--------------------------------------------------------------------------------



 



      this Amendment shall have the meaning ascribed to it in the Agreement. To
the extent that any term of the Agreement conflicts with this Amendment , the
terms of this Amendment shall apply.

  4.   This Amendment may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and to
this Amendment were upon the same instrument.     5.   This Amendment shall be
construed in accordance with and governed by the internal substantive law of the
State of New York, without giving effect to its conflict of laws rules and
regulations.

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment by their
duly authorized representatives.

                              ATHERSYS, INC.       BRISTOL-MYERS SQUIBB COMPANY
   
 
                           
By:
              By:                                  
 
  Name:               Name:        
 
   Title:  
 
          Title:  
 
   
Date:
     
 
      Date:      
 
                         

 